Citation Nr: 1401942	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE
Entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure for substitution purposes.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's petition to reopen his previously denied claim.  The Veteran timely appealed. 

Following submission of his timely Substantive Appeal (on VA Form 9) in July 2010, the Veteran died in August 2010.  The Appellant is his surviving spouse.  The Appellant was properly substituted as the claimant in a January 2011 decision by the RO in Muskogee, Oklahoma. 

The RO in St. Paul, Minnesota, now has jurisdiction over the appeal.

In his July 2010 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in a subsequent July 2012 letter, the Appellant's representative stated that the Appellant wished to withdraw the Veteran's request for a Board hearing.  Accordingly, this hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2013).

In January 2013, the Board determined that new and material evidence had been received and remanded the underlying claim for service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure, for substitution purposes, for further development. 

The Board notes that the Veteran's death certificate reveals that he died in August 2007 and the underlying cause of death was chronic lymphocytic leukemia.  In December 2010, the appellant filed a claim for substitution for the Veteran's pending service connection claim for chronic lymphocytic leukemia as well as service connection for cause of the Veteran's death.  A review of the Veteran's Virtual VA paperless file revealed that a February 2013 rating decision denied service connection for cause of death.  While the appellant has until February 2014 to submit a Notice of Disagreement, in light of the Board's decision below granting service connection for chronic lymphocytic leukemia, the claim of service connection for the cause of the Veteran's death is referred to the Agency of Original Jurisdiction for appropriate action.  


FINDINGS OF FACT

1. Service in the Republic of Vietnam is not shown; however, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at Udorn Air Base, Thailand.

2. Evidence of record shows a diagnosis of chronic lymphocytic leukemia, which is a disease associated with exposure to certain herbicide agents.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for chronic lymphocytic leukemia, claimed as due to herbicide exposure, for substitution purposes, are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2013); VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion regarding how VA satisfied its duties to notify and to assist pursuant to the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

In July 2010, the RO determined that new and material evidence had not been received to reopen the underlying claim for service connection for chronic lymphocytic leukemia.  The RO also noted that there was no record of temporary duty (TDY) to Thailand, nor did the records show any in country Vietnam service.  In the instant case, the Veteran had a claim for VA benefits pending at the time of his death.  As discussed above, the substitute appellant is his surviving spouse.

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be presumed for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 

VA records note a diagnosis of chronic lymphocytic leukemia, confirmed by biopsy in 2002.  
The evidence of record did not show that chronic lymphocytic leukemia was diagnosed during service or within one year following discharge from service, and neither did the Veteran nor the appellant contend as much.  

Rather, during his lifetime, the Veteran contended that chronic lymphocytic leukemia was related to in-service herbicide exposure and that presumptive service connection is warranted.  In his March 2005 claim and December 2009 correspondence, he stated that in July 1972, he was sent on TDY to Udorn Airfield (Afld), Thailand from Clark Air force Base, Philippines.  He reported that prior to arriving in Thailand, the plane stopped in DaNang, Vietnam.  In December 2009, the Veteran's representative reported that the Veteran was a jet engine technician who serviced planes returning from missions in Vietnam while he was stationed in Thailand as well as in the Philippines.  The representative contended that as the Veteran did not wear protective clothing and as he worked on these planes, he was exposed to Agent Orange through skin contact.   

The law establishes a presumption of service connection for disease associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §  3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

The list of diseases associated with exposure to certain herbicide agents includes chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e).  This disease shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Service personnel records show that the Veteran was placed on TDY at Udorn Air Base, Thailand beginning in July 1972 for a period of 60 days.  He was to provide maintenance support to deployed aircraft.  His DD214 revealed a Military occupational specialty (MOS) of Jet Engine Technician.  He was awarded the Vietnam Service Medal.  A September 1972 performance report noted that the Veteran served a 35-day TDY period in Southeast Asia in support of the war effort.   Service records do not show service in Vietnam.  In February 2010, the National Personnel Records Center (NPRC) reported that there were no records of herbicide exposure.  In January 2013, NPRC indicated that they were unable to determine whether the Veteran had in-country service in the Republic of Vietnam. 

The Veteran is competent to report that his plane stopped in DaNang, Vietnam prior to going to Udorn, Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (the Veteran is competent to report on that of which he or she has personal knowledge).  Also, while, it has been alleged that the Veteran serviced planes that were in Vietnam this has not been recognized by VA as a means of secondary Agent Orange exposure.  Additionally, the Veteran, his representative, and his spouse have never alleged that the Veteran set foot in the Republic of Vietnam.  The Board does not find the Veteran's reports of his plane stopping in DaNang, Vietnam prior to going to Thailand sufficient to establish Vietnam service. 

Notwithstanding, the Board must also consider whether he was exposed to herbicides while stationed in Thailand.  VA's Compensation & Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, if the Veteran served in the U.S. Air Force in Thailand during the Vietnam era at certain Royal Thai Air Force Bases, including Udorn, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis.  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

If herbicide exposure is not conceded on a facts-found basis, the M21-1MR directs additional development, to include placing a "Memorandum for the Record" in the file and sending a request to the U.S.  Army & Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  Id.

On review, the claims folder contains a Memorandum for the Record regarding "Herbicide use in Thailand during the Vietnam Era." The memorandum indicates that Compensation and Pension Service reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD) and a series of DoD monographs describing the use, testing, and storage of herbicides at various foreign and domestic locations.  It was noted that limited testing of tactical herbicides was conducted in Thailand from April through September 1964.  Specifically, the location was the Pranburi Military Reservation Center, Thailand.  This location was not near any US military installations or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  Other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage o use in Thailand.  Additionally, they reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand.  While the CHECO Report did not note the use of tactical herbicides on bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  If a Veteran's MOS was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  There were, however, no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

In February 2013, the JSRRC coordinator issued formal findings of a lack of information required to corroborate in country Vietnam service and exposure to herbicides while service in Thailand during the Vietnam era to send to JSRRC and/or the Marine Corps or National Archives and Records Administration.  

The Board acknowledges the development conducted by the RO and has considered the negative evidence as set forth above.  However, the evidence shows that the Veteran served in the Air Force and was stationed at Udorn Air Force Base, Thailand during the Vietnam era.  Although the Veteran was not a security policeman or a dog handler, the CHECO Report indicated that the perimeter of Udorn Air Force Base was very close to the aircraft at several points.  The Veteran's military duties appear to have involved extensive work with aircraft as a jet engine technician and it seems reasonable to believe that he spent time working on the flight line and at or near the perimeter of the air base. 

On review, the Board finds that the evidence is at least in equipoise as to whether or not the Veteran was exposed to herbicides while stationed in Thailand.  Resolving reasonable doubt in the Veteran's favor, the Board finds evidence of in-service herbicide exposure on facts found basis.  See 38 C.F.R. § 3.102.  The Veteran was diagnosed with chronic lymphocytic leukemia and thus, service connection for chronic lymphocytic leukemia for accrued benefits purposes based on substitution of the appellant, is warranted. 





ORDER

Service connection for chronic lymphocytic leukemia, for substitution purposes, is granted.



____________________________________________
J.A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


